      Case 2:20-cv-01293-KJD-EJY Document 5 Filed 08/06/20 Page 1 of 2



 1   Kelly H. Dove, Esq.
     Nevada Bar No. 10569
 2   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 3   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 4   Facsimile: (702) 784-5252
     Email: kdove@swlaw.com
 5
     Attorneys for Defendant
 6   Selene Finance, LP
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   MARLANE GRACE HERMANN,                            CASE NO.: 2:20-cv-01293-KJD-EJY
11                            Plaintiff,               STIPULATION AND ORDER FOR
                                                       EXTENSION TO RESPOND TO
12   vs.                                               COMPLAINT
13   SELENE FINANCE, LP,                               (FIRST REQUEST)
14                            Defendant.
15

16            Plaintiff Marlane Grace Hermann (“Plaintiff”) and Defendant Selene Finance, LP

17   (“Selene”) (collectively, the “Parties”), by and through their undersigned counsel, for good cause

18   shown, hereby stipulate and agree to extend Selene’s deadline to respond to Plaintiff’s Complaint

19   [ECF No. 1] to August 14, 2020, for the following reasons:

20            1.    Upon information and belief, Plaintiff served the Complaint and Summons on

21   Selene on or about July 17, 2020, making Selene’s Answer currently due August 7, 2020.

22            3.    Undersigned counsel was just retained on August 4, 2020, and along with Selene,

23   requires additional time to investigate the allegations set forth in the Complaint and to prepare the

24   appropriate response. Selene therefore requests an additional seven (7) days to respond to

25   Plaintiff’s Complaint.

26            4.    On August 5, 2020, counsel for Plaintiff agreed to the extension requested herein.

27            5.    This extension request is sought in good faith and is not made for the purpose of

28   delay.
      Case 2:20-cv-01293-KJD-EJY Document 5 Filed 08/06/20 Page 2 of 2



 1          Therefore, the Parties respectfully request an extension for Selene to respond to Plaintiff’s
 2   Complaint to and including August 14, 2020.
 3
     DATED: August 6, 2020                                  DATED: August 6, 2020
 4
        FREEDOM LAW FIRM, LLC                               SNELL & WILMER L.L.P.
 5

 6   By: /s/ George Haines                             By: /s/ Kelly H. Dove
        George Haines, Esq.                                Kelly H. Dove, Esq.
 7      Nevada Bar No. 9411                                Nevada Bar No. 10569
        8985 S. Eastern Ave., Suite 350                    3883 Howard Hughes Parkway
 8      Las Vegas, Nevada 89123                            Suite 1100
                                                           Las Vegas, Nevada 89169
 9      Attorneys for Plaintiff Marlane Grace
        Hermann                                             Attorneys for Defendant Selene Finance,
10                                                          LP
11

12                                                ORDER

13          IT IS ORDERED that Selene Finance, LP shall respond to Plaintiff’s Complaint on or

14   before August 14, 2020.

15                     Aug. 6
            DATED: _____________, 2020.

16

17                                                UNITED STATES DISTRICT COURT OR
                                                  MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                    -2-
